 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    CHARLES DAVIS,                                        1:19-cv-01204 EPG (PC)

12                       Plaintiff,
13            v.                                            ORDER GRANTING APPLICATION TO
                                                            PROCEED IN FORMA PAUPERIS
14    HANFORD POLICE DEPARTMENT, et
      al.,                                                  (ECF No. 2)
15
                         Defendant.                                       and
16

17                                                          ORDER DIRECTING PAYMENT
                                                            OF INMATE FILING FEE BY KINGS
18                                                          COUNTY JAIL

19

20          Plaintiff is a prisoner proceeding pro se pursuant to 42 U.S.C. § 1983 and has requested

21   leave to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. Plaintiff has made the showing

22   required by § 1915(a) and accordingly, the request to proceed in forma pauperis will be granted.

23   Plaintiff is obligated to pay the statutory filing fee of $350.00 for this action. 28 U.S.C.

24   § 1915(b)(1). Plaintiff is obligated to make monthly payments in the amount of twenty percent of

25   the preceding month’s income credited to plaintiff’s trust account. Kings County Jail is required

26   to send to the Clerk of the Court payments from plaintiff’s account each time the amount in the

27   account exceeds $10.00, until the statutory filing fee is paid in full. 28 U.S.C. § 1915(b)(2).

28          In accordance with the above and good cause appearing therefore, IT IS HEREBY
                                                        1
 1   ORDERED that:

 2              1. Plaintiff's application to proceed in forma pauperis is GRANTED;

 3              2. The Sheriff of Kings County Jail or his designee shall collect payments from

 4        plaintiff’s prison trust account in an amount equal to twenty per cent (20%) of the

 5        preceding month’s income credited to the prisoner’s trust account and shall forward

 6        those payments to the Clerk of the Court each time the amount in the account

 7        exceeds $10.00, in accordance with 28 U.S.C. § 1915(b)(2), until a total of $350.00 has

 8        been collected and forwarded to the Clerk of the Court. The payments shall be

 9        clearly identified by the name and number assigned to this action.

10              3. The Clerk of the Court is directed to serve a copy of this order and a copy of

11        plaintiff’s in forma pauperis application on the Sheriff of Kings County Jail.

12              4.    The Clerk of the Court is directed to serve a copy of this order on the Financial
          Department, U.S. District Court, Eastern District of California, Sacramento Division.
13

14
     IT IS SO ORDERED.
15

16     Dated:        September 6, 2019                          /s/
                                                        UNITED STATES MAGISTRATE JUDGE
17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
